I concur in the result. I do not think this case is governed by the Reynolds case. To hold that there must be a casual connection between the age of the driver and the accident amounts to a practical nullification of the age limit provided *Page 385 
in the policy. An accident is usually caused by one or more of those acts of negligence common to all drivers, irrespective of age, and it would be impossible for any Court to say that there was a causal connection between the age of the driver and the accident unless there was some condition existing similar to the lack of strength of a child driver to properly guide the car. Such acts as are forbidden by the statute, notably excessive speed, are common to all ages.
I readily agree that in case of law violations there must be a causal connection between the act committed which amounts to violation of law and the accident, as held in theReynolds case. But even in the Reynolds case the Court did not hold that the deceased was, at the time of his death, violating an ordinance of the City of Greenville, as is stated in the leading opinion. This was a disputed question arising from the construction of the ordinance which the Court deemed it unnecessary to decide. The opinion in the Reynoldscase says:
"The parties to the action do not agree as to the interpretation of the following provision of the ordinance: `No person shall be allowed to ride upon the running board of any motor vehicle.' Appellant contends that a person who rides upon the running board of a car violates the ordinance, while respondent is equally as confident that the ordinance makes it an offense only for a driver of an automobile to allow any one to ride upon its running board.
"Be that as it may, it is clear that the Court properly refused defendant's motion, for, even if it should be admitted that the insured was violating the ordinance at the time he was injured, this alone would not be sufficient ground for direction of a verdict. In order to defeat recovery under policies excluding or limiting liability where death or injury results from an unlawful act on the part of the insured, there must be shown, in addition to the violation of the law, some causative connection between such act and the death or injury. This is the general rule." *Page 386 
It would seem to me the better reasoning would be that the deceased in the Reynolds case was not violating an ordinance at the time of his death. If this riding on the running board constituted a violation of the ordinance, then there was certainly a causative connection, in my opinion, between the act and his death, for the reason that he was killed when two trucks sideswiped on the side upon which he was riding and no one else was in the least hurt in the accident. His position on the running board was directly connected with his death.
I think the judgment of the lower Court should be affirmed upon the ground that the age limit of 16 years was intended to apply only in cases where there was no age limit fixed by law and upon the further ground based upon that provision of the policy found in Section 5 under the heading of "Additional Assured."
The authorities cited by the appellant are numerous and throw much light on the question here involved, but there appear distinguishing features in practically all of them. The words "in any event" are of common occurrence. For instance, in the case of Phoenix Indemnity Co. v. Barrett
(Tenn.), 67 S.W.2d 135, 136, it is said: "While driven or manipulated * * * by any person in violation of law as to age, or under the age of fourteen years in any event."
Neither these nor similar words are used in the policy under consideration. It is a matter of common knowledge that the policies of the different insurance companies are closely examined by other companies in order that their best provisions may be borrowed. The use of the words "in any event" would have given the appellant the relief it now asks of this Court. We cannot supply those much desired words. The following expressions are deemed appropriate:
Bitzer v. Southern Surety Co., 245 Ill. App. 295, cited in 72 A.L.R., 1092: "It would not be difficult for the insurer to use language which, in respect to the question here under *Page 387 
consideration, would be free from doubt. A policy of insurance should not be so framed as to be susceptible of one construction in the hands of the soliciting agent, and of quite a different one in the hands of the adjuster."
Bolt v. Insurance Co., 156 S.C. 117, 152 S.E., 766, 767: "An examination of many of our decisions, too numerous to even refer to here, will disclose that our Court has made it the almost universal rule to construe any clause of an insurance policy against the insurer, when there existed the least doubt as to the meaning of the language employed."
The statute of this State, Section 1637 of the Code, fixes the age limit for drivers of automobiles at twelve years and the car driven by such driver was legally operated. This section was amended by the Act of March 24, 1933 (38 St. at Large, page 214), but the law prevailing at the time of the accident is governed by Section 1637. The provision of the policy as to "Additional Assured" provides that the policy shall apply under the same conditions as applicable to the named assured to any person legally operating the car with the permission of the named assured. It cannot be denied that, in so far as the age limit is concerned, the car was legally operated, nor is it disputed that the operation was with the consent of the named assured.
For the reasons herein stated, I think the judgment of the lower Court should be affirmed, and I therefore concur in the result of the leading opinion.
MR. JUSTICE BONHAM concurs.